STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

 

DEBRA AND RUSSELL MARBURY NO. 2022 CW 0330
VERSUS

CRACKER BARREL OLD COUNTRY JUNE 21, 2022
STORE, INC. AND SAFETY

NATIONAL CASUALTY

CORPORATION

In Re: Cracker Barrel Old Country Store, Inc., Safety

National Casualty Corporation, Allied World National
Assurance Company, and Megan Childers, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 668,769.

 

BEFORE :

Co.,
(La.

WRIT
Inc.
1981)

WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

DENIED. The criteria set forth in Herlitz Construction
v. Hotel Investors of New Iberia, Inc., 396 So.2d 878
(per curiam) are not met.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

AS)

 

DEPUTY CLERK OF COURT

FOR THE COURT